               Case 2:20-cv-00590-JCC Document 14 Filed 02/18/21 Page 1 of 2




                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9   SCOTTSDALE INSURANCE COMPANY,                         CASE NO. C20-0590-JCC
10                           Plaintiff,                    MINUTE ORDER
11           v.

12   SOUTHLAND ECO, LCC AND JAMES
     MAYTON AS TH EPERSONAL
13   REPRESENTATIVE OF THE ESTATE OF
     AUSTIN TAYLOR MAYHAK,
14

15                           Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on Plaintiff’s notice of settlement (Dkt. No. 13). On

20   September 29, 2020, Plaintiff filed a notice of settlement indicating that all claims against all

21   parties in this action had been resolved and the parties anticipated the settlement would be

22   completed within 90 days. (Dkt. No. 13 at 2.) To date, the parties have not filed a motion for the

23   appointment of a settlement guardian ad litem or any other dismissal paperwork. The parties are

24   ORDERED to file dismissal paperwork or a joint status report regarding the parties’ progress in

25   finalizing the settlement no later than 14 days from the date this order is issued. The Clerk is

26   DIRECTED to statistically close this case.


     MINUTE ORDER
     C20-0590-JCC
     PAGE - 1
            Case 2:20-cv-00590-JCC Document 14 Filed 02/18/21 Page 2 of 2




 1        DATED this 18th day of February 2021.

 2                                                William M. McCool
                                                  Clerk of Court
 3
                                                  s/Paula McNabb
 4
                                                  Deputy Clerk
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26


     MINUTE ORDER
     C20-0590-JCC
     PAGE - 2
